Citation Nr: 0216785	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

[The issue of entitlement to service connection for tinnitus 
will be the subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946.  This appeal arises from a May 1999 rating decision of 
the Department of Veterans Affairs (VA), Los Angeles, 
California, regional office (RO), which, in pertinent part, 
denied service connection for hearing loss.
	
[The Board is undertaking additional development on the claim 
of entitlement to service connection for tinnitus pursuant to 
38 C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After reviewing any response to the notice, the 
Board will prepare a separate decision addressing this 
issue.]


FINDING OF FACT

The veteran has a bilateral hearing loss disability that, as 
likely as not, is related to inservice noise exposure.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug.29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA with 
respect to the issue addressed on the merits below.  Service 
connection for hearing loss was considered on the merits, and 
well-groundedness is not an issue.  The veteran was provided 
a copy of the decision explaining why service connection for 
hearing loss was denied.  Furthermore, through a September 
1999 statement of the case (SOC), various correspondence from 
VA, and the supplemental statement of the case (SSOC) in June 
2001, the veteran was advised of the controlling law and 
regulations.  These communications clearly explained his 
rights and responsibilities and advised him what evidence is 
of record and what type of evidence could substantiate his 
claim.  Moreover, the records identify and generally explain 
the respective responsibilities of VA and the appellant to 
provide evidence.  The record is complete with respect to the 
issue addressed below.  The appellant is not prejudiced by 
the Board's consideration of this claim based on the current 
record.  

Factual Background

The veteran's service medical records reveal no complaints or 
findings pertaining to hearing loss.  His separation 
documents indicate that he served as a watertender onboard a 
number of ships during WWII.

In October 1999, the veteran submitted a statement indicating 
that he has had hearing loss since service when he was 
exposed to acoustic trauma from being in close proximity to 
ship's guns during heavy weapons fire and from noise exposure 
while serving as a fireman in a ship's boiler room during 
WWII.  

In November 1999, the veteran submitted a statement 
indicating that he was assigned to the USS Preble as a 
Watertender and that his duty was in the ship's fireroom 
while it was at sea.  He reported that the noise level in the 
fireroom was extreme and that he was not issued any hearing 
protection.  He noted that his ship engaged in battles; that 
they were under constant bombardment for long periods of 
time; that activity in the boiler room was constant; and that 
the noise level became so high that they had to use hand 
signals to communicate.  He submitted signed release forms 
for VA to obtain records from two doctors (SM and RL) who 
reportedly held the opinion that the veteran's hearing was 
impaired during his time in the Navy.

A September 1992 record from Dr. SM indicates that the 
veteran's hearing was borderline normal with high frequency 
sensorineural hearing loss.  The diagnosis was sensorineural 
hearing loss.  A September 1999 record from Dr. RL indicates 
that the veteran has bilateral high frequency hearing loss.  

VA outpatient treatment records show that the veteran was 
seen for complaints of hearing loss in July 1999.  An October 
1999 VA outpatient treatment record notes that the veteran 
had a history of hearing loss for years and that he was 
exposed to acoustic trauma in service.  The diagnosis was 
bilateral high frequency sensorineural hearing loss.

Statements from the veteran's wife and brother, dated in July 
and August 2000, are essentially to the effect that he has 
had hearing loss since service. 	

With his December 2000 VA Form 9, the veteran submitted an 
August 1998 article from Navy Times regarding hearing loss 
associated with noise exposure from service onboard ships.

On a February 2001 VA audiological evaluation, the veteran 
gave a history of having worked in the boiler room of ships 
while in the service during WWII.  He also reported working 
around aircraft production tools as a civilian.  Audiometric 
studies in February 2001 revealed that puretone thresholds, 
in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
55
60
LEFT
05
15
30
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
veteran was found to have mild bilateral high frequency 
sensorineural hearing loss.  Speech discrimination ability 
was found to be within normal limits.  The VA examiner gave 
the medical opinion that the veteran's "present hearing loss 
is as likely to be the result of his civilian noise exposure 
and diabetes as it is the result of his service noise 
exposure."

In a July 2001 statement the veteran asserted that his 
hearing loss predated his civilian employment and his 
development of diabetes.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, then operates to establish when a hearing 
loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Audiometric studies have established that the veteran has 
bilateral hearing loss of a level that is a disability under 
38 C.F.R. § 3.385.   Furthermore, a VA examiner has provided 
a medical opinion indicating that the veteran's hearing loss 
is at least as likely as not related to inservice noise 
exposure.  The veteran gives credible accounts of being in 
close proximity to acoustic trauma from his ship's guns 
during combat in WWII, and of working in his ship's boiler 
room where noise levels were extremely high.  His accounts 
are not inconsistent with official records.  

The only competent (medical) evidence of record regarding 
whether the veteran's established bilateral hearing loss 
disability is related to his recognized noise exposure in 
service is the opinion of the VA examiner who stated that the 
veteran's hearing loss was "as likely" to be the result of 
civilian noise exposure and diabetes "as it is the result of 
his service noise exposure", i.e., that a service etiology 
for the hearing loss and a civilian etiology for the hearing 
loss were equally likely.  The probative evidence in the 
matter of the etiology of the veteran's hearing loss is in 
equipoise.  The law provides that when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt shall 
be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Etiology of the veteran's hearing loss is the only 
matter remaining to be resolved.  The evidence on that 
medical question is in equipoise.  Resolving reasonable doubt 
in the veteran's favor, service connection for bilateral 
hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

